 Case 2:19-cv-12517-KM-JBC Document 39 Filed 01/30/20 Page 1 of 4 PageID: 352



Ralph J. Marra
Thomas R. Calcagni
Eric T. Kanefsky
CALCAGNI & KANEFSKY, LLC
1085 Raymond Blvd., 14th Floor
Newark, NJ 07102
(862) 397-1796
rnrnnack-litigation.com

Michael A. Doornweerd (pro hue i’iee)
Wade A. Thomson (pro hue vice)
JENNER & BLOCK UP
353 N. Clark Street
Chicago, IL 60654
(312) 222-9350

Auornevsfbr Plaint UI
Bat/i Iron Works Corporation

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 BATH IRON WORKS CORPORATION.
                                                    Civil Action No. 2:l9-cv-12517 (KM) (JBC)
                Plaintiffs.                                Document Electronicath’ Filed

        v.                                      :          JOINT STIPULATION TO
                                                        DISMISS WITHOUT PREJUDICE
 CONGOLEUM CORPORATION.                                         AND ORDER

                Defendant.




              JOINT STIPULATION TO DISMISS WITHOUT PREJUDICE

       Plaintiff Bath Iron Works Corporation (“BIW”) and Defendant Congoleum Corporation

(“Congoleum”) hereby stipulate and agree, subject to the approval of the Court, to the following:

       WHEREAS, on August 28, 2019 and on November 25, 2019. BIW and Congoleurn

submitted joint letters to this Court outlining the events it anticipated would take place that would
 Case 2:19-cv-12517-KM-JBC Document 39 Filed 01/30/20 Page 2 of 4 PageID: 353



allow the parties to work to dismiss the above-captioned matter (the “Transferred Action”) in an

efficient manner. (Transferred Action, ECF 34, 36.)

       WhEREAS, on November 25, 2019, this Court so ordered the parties’ stipulation.

(Transferred Action, ECF 37.)

       WI JEREAS, on September 24,2019, BIW filed a third-party complaint against Congoleum

in Occidental Chemical Corp. v. 21” Ccni,in Fox America, ci aL. No 2:18—cv—1 1273—MCA—JAD

(the “Occidental Action,” ECF 836), which had the effect of making redundant the new claims

brought by Congoleum and BIW in the Transferred Action that relate to environmental claims

relating to the larger Kearny Property (“Kearny Property” and “DVL Property” as used herein

have the same definitions as used in ECF 124, tiled in DVL, Inc. et al.    i’.   Congoleirm Corp. ci al.,

No. 2:17-cv-04261 (the “DVL Action”)).

       WIIEREAS, as stipulated pursuant to Transferred Action ECF 37 ¶3, 81W and Congoleum

submitted amended cross-claims against each other on December 11, 2019 (in the DVL Action),

which incorporated the claims each party alleged against the other in the Transferred Action,

regarding indemnification/successorship of both the DVL Property and the Keaniy Property, into

its already filed claims in the DVL Action. (DVL Action. ECF 159, 160.) As stipulated, no new

claims were alleged.

       WFIEREAS, as stipulated pursuant to Transferred Action ECF 37 ii 4. BIW and Congoleum

filed amended answers and affirmative defenses on December 23, 2019 (in the DVL Action).

responding to the amended claims filed on December 11, 2019, which incorporated the answers

and   affirmative   defenses    each   party   asserted   in   the   Transferred      Action   regarding

indemnification/sueeessorship of the DVL Property and the Keamy Property, into the answers and




                                                  2
 Case 2:19-cv-12517-KM-JBC Document 39 Filed 01/30/20 Page 3 of 4 PageID: 354



affirmative defenses in the DVL Action. (DVL Action, ECF 163, 164.) As stipulated, no new

defenses were alleged.

       \\rIIEREAs, as stipulated in Transferred Action ECE 37       J    5, on December 4, 2019, the

parties filed ajoint motion for leave to amend the pleadings in the DVL Action (DVL Action. ECF

156), in which (I) BIW stipulated that it would withdraw both of its motions for leave to amend

its pleadings in the DVL Action because they will be moot by the fact that 81W will be able to add

the contested affirmative defenses, which were already pled in the Transferred Action: and (2)

Congoleum stipulated that it would withdraw its pending motion to consolidate in the DVL Action

(as also stipulated in Transferred Action ECF 37     ‘   7-8).

       WHEREAS, on December 5. 2019, the Court so ordered the parties’ joint motion for leave

to amend the pleadings in the DVL Action (DVL Action. ECF 157) and terminated Dkt. Nos. 103,

114. and 115 in the DVL Action.

       WhEREAS, as stipulated in Transferred Action ECF 37        ¶ 6,   the parties agreed to dismiss

their claims, without prejudice, in the Transferred Action, once the parties filed amended pleadings

in the DVL Action, which has now transpired.

THEREFORE, THE PARTIES HEREBY STIPULATE AS FOLLOW’S:

    1. Pursuant to Federal Rule of Civil Procedure 41(a)(1 )(A)(ii). the Transferred Action shall

be dismissed, without prejudice.

   2. 81W further stipulates that, so long as its claims regarding indemnification/successorship

against Congoleum are resolved in either the DVL Action or the Occidental Action, 81W will not

revive the Transferred Action claims against Congoleum in any other forum without Congoleum’s

consent.




                                                 3
 Case 2:19-cv-12517-KM-JBC Document 39 Filed 01/30/20 Page 4 of 4 PageID: 355



 Respecthilly submitted,                    Dated: January 29, 2020


 /s/Rulph J lana                            /s/ Camille V Otem
 Ralph J. Marra                             Camille V. Otero
 Thomas R. Calcagni                         Kevin W. Weber
 Eric T. Kancfsky                           GIBBONS, PC
 CALCAGNI & KANEFSKY, LLC                   One Gateway Center
 1085 Raymond Blvd.                         Newark, New Jersey 07102
 14th Floor
 Newark, NJ 07102                           AttornnsfbrDeft’ndanr
                                            Congoletun Corporation
 Michael A. Dooniweerd (pro hac vice)
 Wade A. Thomson (pro hac i’ice)
 JENNER & BLOCK LLP
 353 N. Clark Street
 Chicago, IL 60654
 (312) 222-9350
 mdoornweerd@jenner.com
 wthomson@jenner.com

A ttornevs for Plain till
Bath Iron Works Corporation



PURSUANT TO STIPULATION, IT IS SO ORDERED.


Dated:   January   3o,   2020




                                                 aevm




                                        4
